Citation Nr: 0627381	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-03 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for thoracic 
strain with degenerative arthritis of the thoracic and lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from December 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.

The Board notes that the veteran requested a Travel Board 
hearing.  However, he failed to attend his hearing scheduled 
in May 2006.  The veteran sent a letter in April 2006 
withdrawing his request for any hearing.  His request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A. Evidence Not Considered by the RO

Before this appeal was certified to the Board, the veteran 
was given a portion of a general medical examination at the 
St. Louis VA Medical Center in October 2004, which in part 
addressed his spine problem.  The Board notes that no 
Supplemental Statement of the Case (SSOC) was issued 
following this examination in accordance with 38 C.F.R. 
§ 19.37(a) (2005).  See also 38 C.F.R. § 19.31(b)(1) (2005).  
Therefore, this appeal must be remanded, and a SSOC, which 
includes the October 2004 VA examination, must be issued.

The veteran also submitted additional private medical 
evidence in March 2006, including a September 2000 MRI of the 
lumbar spine, a June 2001 MRI of the lumbar spine, and a 
January 2002 back examination.  An April 2006 statement by 
the veteran was also received by the RO which detailed the 
veteran's low back condition, as well as the in-service 
injury he contends is responsible for his current disability.  
This pertinent evidence was received following certification 
of the appeal to the Board, and hence, was not reviewed by 
the RO.  The Board notes that the veteran did not include a 
waiver of initial RO consideration.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2005).  Thus, while 
on remand, the RO must review this evidence and, if the claim 
remains denied, include such evidence in a SSOC.  Id.

B. Inadequate VCAA Notice

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

Letters sent in March 2003 and May 2003 provide the veteran 
with some VCAA notice.  However, neither letter clearly 
spells out all of the required elements of a proper VCAA 
notice, including what evidence and information is necessary 
for the veteran to reopen his claim to service connection for 
thoracic strain with degenerative arthritis of the thoracic 
and lumbar spine.  Therefore, upon remand, the veteran should 
be provided with VCAA notice outlining all required elements 
as discussed in Kent and Dingess.

C. Social Security Disability Records Not Obtained

The Board notes that in March 2006, the veteran submitted a 
Social Security Administration award letter, which indicates 
that the veteran was awarded Social Security disability 
benefits.  Although the disability that is the basis for this 
award is unclear from the evidence of record, the records 
associated with his application and award of Social Security 
disability benefits should be obtained while this appeal is 
on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with all required 
notice.  Such notice should include the 
elements of the veteran's underlying claim 
for service connection for thoracic strain 
with degenerative arthritis of the 
thoracic and lumbar spine, including the 
disability rating and effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Notice should also be provided 
regarding what constitutes new and 
material evidence, including what evidence 
and information is necessary to reopen the 
veteran's claim to service connection for 
thoracic strain with degenerative 
arthritis of the thoracic and lumbar 
spine, considering the reason(s) for the 
prior denial of service connection.  See 
38 C.F.R. § 3.156; Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2. Obtain all medical and administrative 
records from the Social Security 
Administration relating to its decision 
awarding the veteran Social Security 
disability benefits.

3. Readjudicate the issue on appeal with 
consideration of all relevant evidence 
received since the issuance of the 
Statement of the Case.  

4. If the determination remains 
unfavorable to the veteran, he should be 
provided with a SSOC that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

